Plaintiff, as surviving spouse, brought this action to set aside transfers of certain bank accounts to the individual defendants upon the' ground that the transfers were illusory and violative of his rights under section 18 of the Decedent Estate Law. From a combined order and judgment decreeing that plaintiff has no right or title in the bank accounts and directing the banks to pay the amounts over to the individual defendants, plaintiff appeals. Order and judgment reversed on the law, with costs to appellant in this court, and judgment granted on the law in favor of plaintiff as prayed for in the complaint. The findings of fact are affirmed. The testimony on behalf of the alleged donees failed -to establish a gift inter vivas. (Matter of Van Alstyne, 207 N. Y. 298; Young v. Young et al., 80 N. Y. 422; Chambers v. M'Greery, 98 F. 783, affd. 106 F. 364.) Plaintiff is entitled to judgment. (Newman v. Dore, 275 N. Y. 371; Bodner v. Feit, 247 App. Div. 119.) Settle order on notice within ten days from the date of this decision. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.